DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31, 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 16, the term “wherein the elastic layer is contoured against the inner surface such that the entirety of the elastic layer is secured against the inner surface” lacks antecedent basis in the original disclosure and as such is deemed new matter and must be removed.  Specifically, the original disclosure supports the entire attachment receiving well being covered by the elastic layer, but not that the layer is entirely secured against the well.  For example, the opposite side of the elastic layer, which is part of the layer, is not secured against the inner surface.  Further, the specification makes no mention of how or where the elastic layer is or is not secured to the wells.  Therefore, the term is deemed new matter and must be removed.  Deletion is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the term “wherein the elastic layer is contoured against the inner surface such that the entirety of the elastic layer is secured against the inner surface” is indefinite, as it is unclear how or where the elastic layer is secured against the inner surface.  Specifically, the original disclosure does not disclose how or where the elastic layer is secured against the inner surface.  Further, it is unclear how the entirety of the layer is secured against the inner surface as the opposite side thereof is not secured to any surface of the well, and contacts the attachment.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-11, 13, 15 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nadav (US 2007/0065768 A1).
Regarding the above claims, Nadav discloses an orthodontic appliance (Fig. 8) comprising: a shell (40/47) comprising; a plurality of tooth-receiving cavities (A, below) shaped to receive and resiliently reposition a patient's teeth from a first arrangement toward a second arrangement (see citations below), the plurality of tooth receiving cavities having a first elasticity when worn on the patient’s teeth (e.g. elasticity imparted by acrylic resin material, [0088]); one or more attachment-receiving wells (B) formed within the plurality of tooth-receiving cavities, the one or more attachment-receiving wells shaped to receive one or more attachment devices to provide, when worn on the teeth, an engagement with the one or more attachment devices, and to effect, when worn on the patient’s teeth, through the one or more attachment devices, one or more movements of one or more teeth (capable of being used as such; attachments not positively required nor a part of claimed appliance; the Examiner additionally notes that Nadav teaches the use of attachments with the device in Fig. 19); and an elastic layer (e.g. inflatable balloon 152) covering only an inner surface of the one or more attachment receiving wells, wherein the elastic layer is contoured against the inner surface such that the entirety of the elastic layer is secured against the inner surface (e.g. as best understood by the Examiner, a) the entirety of the surface is secured to against the inner surface as the side 151 is secured thereto (thereby securing the entirety of the device thereto); and b) once inflated and placed on the teeth, the elastic layer would be secured and contoured against the walls, teeth and the attachment); wherein the elastic layer has a second elasticity (e.g. elasticity imparted by material of inflatable, expandable balloon) when worn on the teeth, wherein the second elasticity is greater than the first elasticity (implicitly, since the inflatable and expandable balloon must be able to resiliently expand and contract, while the acrylic material of the appliance is rigid, and described as such, see above), and the elastic layer is configured to modulate engagement between the one or more attachment devices and the one or more tooth receiving cavities (configured to be used as such with an appropriately sized and shaped attachment, not positively required).  See also, Figs. 7a-8, 19; abstract, [0006]-[0007], [0088], [0095]-[0103]).  Regarding the newly added limitations of the elastic layer being contoured against the inner surface such that the entirety of the elastic layer is secured there against, the Examiner notes that as explained above, since an entire side of the elastic layer is secured to the well, the entirety of the device, which is connected to the secured side, would also be secured against it.  Further, once inflated, as shown below the elastic layer is contoured against the inner surface.  Still further, the Examiner notes that the Nadav elastic layer is secured in the exact same fashion as the elastic layer of the instant invention; that is with only one side being secured to the well (see above).  Finally, the Examiner notes that while the claims require the entirety of the layer to be secured to the shell, they do no prohibit any adjustment, or relative movement in the elastic layer, nor require all sides of the elastic layer to be secured to the well.  

    PNG
    media_image1.png
    505
    806
    media_image1.png
    Greyscale

Nadav additionally discloses wherein the elastic layer reduces an amount of relative motion between the one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 2); wherein the elastic layer facilitates a locking between the one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 3); wherein the elastic layer increases a quality of a fit between the one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 4); wherein the one or more attachment- receiving wells are smaller or larger than the one or more attachment devices (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claims 5-6); wherein the elastic layer and shell are fabricated together as one unit (e.g. device forms a single unit once formed; per claim 8); wherein the elastic layer covers all exposed inner surfaces of the one or more attachment-receiving wells (see Figs. and citations above; when inflated; per claim 9); wherein the elastic layer applies a constant force for engaging the one or more attachment devices with the one or more attachment-receiving wells (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 10); wherein an elastic modulus of the elastic layer is configured to provide a desired force magnitude on the one or more teeth (capable of being used as such when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claims 11); wherein the one or more attachment devices are adapted to be bonded to the patient's teeth (capable of being used as such; attachment device not required, see above; per claim 13); wherein the plurality of tooth-receiving cavities correspond to an intermediate/final arrangement of the patient's teeth within a treatment plan (see citations above; recited “final position” of Nadav can be interpreted either as an intermediate in a two-step operation, or final; per claim 15); and wherein the elastic layer covers the entire inner surface of the one or more attachment receiving wells (as defined above, when inflated, see above; per claim 31). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav.
Regarding the above claims, Nadav discloses all the features of the claimed invention, including wherein the elastic material is an elastomeric material (in order to expand or contract), and wherein the shell is formed of a polymeric material (e.g. acrylic, see above), but does not explicitly teach that the elastic material is an elastomeric polymer as required.  
However, it is noted that in the embodiment of Fig. 19, Nadav contemplates that rubber may be used to form at least a portion of the balloon (see [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Nadav to include an elastomeric polymer material (rubber) as contemplated in Fig. 19, as such modification would merely involve the selection of a known material based on its suitability for its intended use (e.g. rubber is well known to be a durable, elastomeric material), which has been held to be within the skill of the ordinary artisan.  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav in view of Chishti et al (US 2002/0064748 A1).
Regarding claim 14, Nadav discloses all the features of the claimed invention, except wherein the plurality of tooth receiving cavities are shaped to overcorrect the teeth beyond the second arrangement as required.
Chishti et al, however teaches an orthodontic appliance comprising teeth receiving cavities shaped to overcorrect the teeth beyond a planned final arrangement as required (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Nadav to include Chishti’s teaching of providing overcorrection, as such modification would help to prevent relapse of the teeth during or after treatment (see Chishti citations above). 
Claims 16-18, 21-23, 24-30, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav in view of Chishti et al (US 2004/0209218 A1).
Regarding the above claims Nadav discloses a first orthodontic appliance (Fig. 8) comprising: a first shell (40/47) comprising; a plurality of first tooth-receiving cavities (A, below) shaped to receive and resiliently reposition a patient's teeth from a first arrangement toward a second arrangement (see citations below; e.g. second arrangement interpreted as end of correction of the appliance), the plurality of first tooth receiving cavities having a first elasticity when worn on the patient’s teeth (e.g. elasticity imparted by acrylic resin material, [0088]); one or more first attachment-receiving wells (B) formed within the plurality of first tooth-receiving cavities, the one or more first attachment-receiving wells shaped to receive one or more attachment devices to provide, when worn on the teeth, a first engagement with the one or more attachment devices, and to effect, when worn on the patient’s teeth, through the one or more attachment devices, a first one or more movements of one or more teeth (capable of being used as such; attachments not positively required nor a part of claimed appliance; the Examiner additionally notes that Nadav teaches the use of attachments with the device in Fig. 19); and a first elastic layer (e.g. inflatable balloon 152) covering only an inner surface of the one or more first attachment receiving wells, wherein the first elastic layer is contoured against the inner surface such that the entirety of the first elastic layer is secured against the inner surface (as explained above with regards to claim 1), wherein the first elastic layer has a second elasticity (e.g. elasticity imparted by material of inflatable, expandable balloon) when worn on the teeth, wherein the second elasticity is greater than the first elasticity (implicitly, since the inflatable and expandable balloon must be able to resiliently expand and contract, while the acrylic material of the appliance is rigid, and described as such, see above), and the first elastic layer is configured to modulate the first engagement between the one or more attachment devices and the one or more tooth receiving cavities (configured to be used as such with an appropriately sized and shaped attachment, not positively required).  See also, Figs. 7a-8, 19; abstract, [0006]-[0007], [0088], [0095]-[0103]).  Nadav, however does not disclose a set of appliances comprising a second appliance comprising a second shell comprising a plurality of second tooth receiving cavities and second attachment receiving wells, and a second elastic layer within only the second attachment receiving wells, with the second elastic layer having the second elasticity and shell having the first elasticity, the second appliance configured to move the teeth from a third arrangement (corresponding to the second arrangement) to a fourth arrangement as required.  
Chishti et al, however, discloses a plurality of orthodontic appliances (e.g. first, intermediate(s) and final appliances, see [0021]) comprising: a first orthodontic appliance (e.g. first of appliances 102) comprising: a first shell (102) comprising: a plurality of first tooth-receiving cavities shaped to receive and resiliently reposition a patient's teeth from a first arrangement toward a second arrangement (e.g. initial to intermediate; 120, formed by layers 132 and outer surface layer 134; see citations below); one or more first attachment-receiving wells (128) formed within the plurality of first tooth-receiving cavities, the one or more first attachment-receiving wells shaped to receive one or more attachment devices to provide, when worn on the teeth, a first engagement with the one or more attachment devices (capable of being used as such with an appropriately sized and shaped attachment, see below) and to effect, when worn on the teeth, through the one or more attachment devices first one or more movements of one or more teeth of the patient's teeth (capable of being used as such; attachments not positively required nor a part of appliances, see Fig. 3A; also see Figs. 1, 3A and 4a-c, abstract, [0004]-[0005], [0007], [0012], [0014], [0016], [0018], [0021], [0029]-[0030], [0032], [0035], [0037]-[0038], [0040]-[0043], [0057]-[0058], [0077]-[0078]); a second orthodontic appliance (e.g. intermediate and/or final appliance, see citations above) comprising: a second shell (as explained above) comprising: a plurality of second tooth-receiving cavities shaped to receive and resiliently reposition a patient's teeth from a third arrangement toward a fourth arrangement (intermediate or final arrangement, see citations above; as interpreted above), one or more second attachment-receiving wells formed within the plurality of second tooth-receiving cavities (as explained above, but in regards to intermediate or final appliance), the one or more second attachment-receiving wells shaped to receive one or more attachment devices to provide, when worn on the patient’s teeth, a second engagement with the one or more attachment devices (capable of being used as such, see explanation above) and to effect, when worn on the teeth, through the one or more attachment devices second one or more movements of the one or more teeth (capable of being used as such; see citations and explanation above).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Nadav to include a plurality of appliances including a first appliance configured to move the teeth from a first to a second arrangement, and a second appliance configured to move the teeth from a third arrangement (corresponding to the second arrangement) to a final arrangement, as such modification would allow for correction of complex malocclusion of the teeth without excessive forces or damage being applied thereto.  It is noted that should the device of Nadav be modified with the teachings of Chishti, as combined above, the resultant system would comprise a plurality of the Nadav devices, each comprising tooth receiving cavities, attachment receiving wells, and the elastic layer (balloon), wherein the elastic layer is contoured against the inner surface such that the entirety of the second elastic layer is secured against the inner surface (see explanation above), wherein both appliances comprise the respective first and second elasticities of the teeth receiving cavities and elastic layer (and their associated differing elasticities, see above), the first device configured to move the teeth from a first (initial) arrangement to a second position, the second device configured to move the teeth from a third arrangement (corresponding to the second arrangement) to a fourth (final) arrangement as required.  
Nadav/Chishti, as combined above, further discloses wherein the third arrangement corresponds to the second arrangement (e.g. an intermediate arrangement; see citations above; per claim 17); wherein the first arrangement corresponds to an initial arrangement of the patient’s teeth or the fourth arrangement corresponds to a target arrangement of the patient’s teeth (see citations above; per claim 18); wherein the (first or second) elastic layer reduces an amount of relative motion between the one or more (first or second) attachment-receiving wells and the one or more attachment devices (capable of being used as such, when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 21); wherein the (first or second) elastic layer increases a quality of a fit between the (first or second) one or more attachment-receiving wells and the one or more attachment devices (capable of being used as such, when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 22); wherein the (first or second) elastic layer and (first or second) shell are fabricated together as one unit (e.g. device forms a single unit once formed; per claims 24-25); wherein the (first and/or second) elastic layer covers all exposed inner surfaces of the one or more (first and/or second) attachment-receiving wells (see Figs. and citations above; when inflated; per claim 26); wherein the (first and/or second) elastic layer applies a constant force for engaging the one or more attachment devices with the one or more (first and/or second) attachment-receiving wells (capable of being used as such, when inflated; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 27); wherein an elastic modulus of the (first and/or second) elastic layer is configured to provide a desired force magnitude on the one or more teeth (capable of being used as such; dependent on the particular attachment device; not positively required nor part of the claimed appliance; per claim 28); and wherein the (first or second) elastic layer covers the entire inner surface of the one or more (first or second) attachment receiving wells (as defined above, when inflated, see above; per claims 33 and 35).
Regarding claims 23, and 29-30, Nadav discloses all the features of the claimed invention, including wherein the (first or second) elastic material is an elastomeric material (in order to expand or contract), and wherein the (first or second) shell is formed of a polymeric material (e.g. acrylic, see above), but does not explicitly teach that the (first or second) elastic material is an elastomeric polymer as required.  
However, it is noted that in the embodiment of Fig. 19, Nadav contemplates that rubber may be used to form at least a portion of the balloon (see [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Nadav to include an elastomeric polymer material (rubber) as contemplated in Fig. 19, as such modification would merely involve the selection of a known material based on its suitability for its intended use (e.g. rubber is well known to be a durable, elastomeric material), which has been held to be within the skill of the ordinary artisan.  
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadav in view of Chishti et al, as combined above in view of claim 16, and further in view of Chishti et al (US 2002/0064748 A1).
Regarding claims 19-20, Nadav/Chishti, as combined above, discloses all the features of the claimed invention, except wherein the (first or second) plurality of tooth receiving cavities are shaped to overcorrect the teeth beyond the second or fourth (respective) arrangement as required.
Chishti et al ‘748, however teaches an orthodontic appliance comprising teeth receiving cavities shaped to overcorrect the teeth beyond a planned arrangement of the device as required (see [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the devices of Nadav/Chishti, as combined above, to include Chishti’s teaching of providing overcorrection, as such modification would help to prevent relapse of the teeth during or after treatment (see Chishti citations above).
Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments. 
Briefly, the Examiner notes that Applicant’s arguments are based on the newly added term of “wherein the elastic layer is contoured against the inner surface such that the entirety of the elastic layer is secured against the inner surface”, which the Examiner addresses above.  Specifically, since an entire side of the elastic layer is secured to the well, the entirety of the elastic layer, which is connected to the secured side, would also be secured against it.  Further and in consideration with the attachment described above, once inflated, as shown above, the elastic layer is contoured against the inner surface since it is retained there against by the teeth and attachment.  Still further, the Examiner notes that the Nadav elastic layer is secured in the exact same fashion as the elastic layer of the instant invention; that is with only one side being secured to the well (see above); the only difference being the thickness of the elastic layer (e.g. both Nadav and the instant invention have surfaces of the elastic layer which are not secured against the inner surface).  Finally, the Examiner notes that while the claims require the entirety of the layer to be secured to the shell, they do no prohibit any adjustment, or relative movement in the elastic layer, nor require all sides of the elastic layer to be secured to the well.  Additionally, the Examiner notes that the arguments do not address the new grounds of rejection under 35 USC 112 A and B, as explained above.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4591341 teaches a similar orthodontic positioner with an inner layer having a higher elasticity than the outer layer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772